Citation Nr: 1222339	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-21 708	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945 and from September 1950 to May 1952.  The Veteran died in January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a January 2011 decision, the Board denied the Veteran's claim for entitlement to service connection an acquired psychiatric disorder, to include PTSD.  

The Board notes that the record suggests that the spouse of the deceased Veteran, has taken steps to request substitution.  The RO does not appear to have yet made an initial eligibility determination on whether the Veteran's surviving spouse may be substituted as the claimant for the Veteran's appeal, as there is no rating decision in the claims file to show consideration of this issue.  For the reasons noted below, the substitution request is referred to the RO for appropriate action regarding such matters preliminary to the Board's adjudication. 


FINDINGS OF FACT

1.  On January 28, 2011, the Board issued a decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

2.  On January 26, 2011, VA was notified that that the Veteran died in January 2011, some two weeks prior to the issuance of the Board decision. 



CONCLUSIONS OF LAW

1.  Due to the Veteran's death in January 2011, the Board's decision issued on January 28, 2011, is a nullity and is vacated.  38 C.F.R. §§ 20.904, 20.1302 (2011). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 38 U.S.C.A. § 5151A  (West Supp. 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the Appellant or his or her representative, or on the Board's own motion, when an Appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  In this case, when the Board issued the January 2011 decision denying service connection for an acquired psychiatric disorder (to include PTSD), the Board was unaware that the Veteran who submitted the appeal had died early that month. 

Due to the death of the Veteran, the Board had no jurisdiction to issue that decision, and the Board finds that it must vacate its January 28, 2011, decision.  Thus, the January 28, 2011, decision is hereby vacated.

As a matter of law, Appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

The Board notes that the record suggests that the spouse of the deceased Veteran, the Appellant whose appeal is addressed in this Vacatur and Dismissal, has taken steps to request such substitution.  As there are still preliminary matters that the RO may have to determine with regard to the surviving spouse's request for substitution, which may include verification of her status as the surviving spouse and any other preliminary matters that are required once the Secretary issues regulations governing the rules and procedures for substitution upon death, this request is referred to the RO for appropriate action. 

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  The Board notes that guidance was issued in August 2010; that guidance establishes what VA Form (21-601) should be completed. 

ORDER

The January 28, 2011, Board decision addressing the issue of entitlement to service connection an acquired psychiatric disorder, to include PTSD, is vacated. 

The appeal is dismissed. 



______________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


